Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,165,499. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the present application are an obvious subset of the limitations presented in claim of U.S. Patent No. 11,165,499.
	
The following table illustrates a mapping of the limitations of claim of the present application when compared against the limitations of claim U.S. Patent No. 11,165,499.  
Claim 1 of Present Application
Claims of U.S. Patent No. 11,165,499
1. A central unit apparatus for an optical line terminal, the optical line terminal further
comprising one or more remote unit apparatuses, the central unit apparatus comprising:
one or more interfaces configured to communicate with the one or more remote unit apparatuses via one or more communication links, and
a processor configured to
receive information on one or more upstream reports from the one or more remote
unit apparatuses, the one or more upstream reports relate to one or more optical
networks used by the one or more remote unit apparatuses to communicate with a
plurality of optical network users;
determine information on bandwidth assignments for the plurality of optical
network users based on the information on the one or more upstream reports; and
transmit the information on bandwidth assignments to the one or more remote unit
apparatuses.
1. A central unit apparatus for an optical line terminal, the optical line terminal further comprising one or more remote unit apparatuses, the central unit apparatus comprising: 
one or more interfaces configured to communicate with the one or more remote unit apparatuses via one or more communication links, and 
a processor configured to receive information on one or more upstream reports from the one or more remote unit apparatuses, wherein the one or more upstream reports relate to one or more optical networks used by the one or more remote unit apparatuses to communicate with a plurality of optical network users, wherein the information on the upstream reports comprises information on a bandwidth desire for the plurality of the optical network users; determine information on bandwidth assignments for the plurality of optical network users based on a preliminary evaluation based on information including the bandwidth desire for the plurality of the optical network users; and a transmission capacity of the one or more optical networks, and a subsequent evaluation based on information including the preliminary evaluation and a transmission capacity of the one or more communication links; and transmit the information on the bandwidth assignments to the one or more remote unit apparatuses.


As the table above illustrates, the limitations of claim 1 of the present application are taught by claim 1 of U.S. Patent No. 11,165,499.  Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art in view of claim 1 of U.S. Patent No. 11,165,499.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al (US Pub. No. 2020/0014992).
Regarding claim 1, Chung et al teaches a central unit apparatus (302) for an optical line terminal (304), the optical line terminal further comprising one or more remote unit apparatuses (306), shown on Fig. 3, the central unit apparatus comprising:
one or more interfaces (305) configured to communicate with the one or more remote unit apparatuses via one or more communication links, and 
a processor configured to 
receive information on one or more upstream reports from the one or more remote unit apparatuses, the one or more upstream reports relate to one or more optical networks used by the one or more remote unit apparatuses to communicate with a plurality of optical network users (paragraph [0051]; “As illustrated in FIG. 3, the UE 307-1 through 307-N sends, to the CU 302 or the DU 303, a request for a bandwidth required for upstream transmission.”);
determine information on bandwidth assignments for the plurality of optical network users based on the information on the one or more upstream reports (see paragraph [0052]; “Subsequently, the CU 302 or the DU 303 transmits a result of determining bandwidth allocation to the UE 307-1 through 307-N, and signals to the OLT 304 about information associated with the result of determining the bandwidth allocation.”); and,
transmit the information on bandwidth assignments to the one or more remote unit apparatuses (see paragraph [0052]; “Subsequently, the CU 302 or the DU 303 transmits a result of determining bandwidth allocation to the UE 307-1 through 307-N, and signals to the OLT 304 about information associated with the result of determining the bandwidth allocation.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizrahi et al (US Pub. No. 2017/0093492) is cited to show direct communicative coupling of a radio source to a remote unit for exchanging communications services with a distributed communication systems.
Iiyama et al (US Pub. No. 2015/0208347) is cited to show optical wireless access system.
Geile (US Pub. No. 2014/0105263) is cited to show systems comprising central unit, remote units and bandwidth allocation request.
Sarashina et al (US Pub. No. 2012/0257894) is cited to show bandwidth allocation method.
Mizutani et al (US Pub. No. 2007/0064731) is cited to show systems comprising cental units (OLTs), remote units (ONUs) and bandwidth assignment information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637